UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7021


DENNIS RYDBOM,

                    Plaintiff - Appellant,

             v.

LISA BOGGS, Supervisor II at Mt. Olive Correctional Complex; DAVID
BALLARD, Warden of Mt. Olive Correctional Complex; JAMES RUBENSTEIN,
Commissioner of the W.Va. D.O.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:15-cv-12155)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Rydbom, Appellant Pro Se. Mark Jeffrey McGhee, William E. Murray,
ANSPACH MEEKS ELLENBERGER PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis Rydbom appeals the district court’s order accepting in part the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Rydbom v. Boggs, No.

2:15-cv-12155 (S.D.W. Va. July 11, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2